DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 05/24/2021 has been acknowledged and entered. Claim 22 has been cancelled and new claims 27-28 have been added. 

	Response to Arguments
Applicant’s arguments, see pages 10-14, filed 05/24/2021, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-21 and 23-28 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-21 and 23-28 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “wherein after forming of the protective caps and prior to removing of the mandrels, the protective caps extend along sides of the mandrels to a height below the top surfaces of the mandrels", 

In example:
(i) Hsieh et al. (U.S. Patent No. 9,123,656) teaches a method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate  
(ii) deVilliers et al. (U.S. Patent Pub. No. 2017/0338116) teaches a similar method of processing microelectronic workpieces, comprising: forming patterned structures on a substrate including mandrels, forming spacers adjacent the mandrels that are recessed with respect to the mandrels such that a height for the spacers is less than a height for the mandrels, but fails to specifically teach wherein after forming of the protective caps and prior to removing of the mandrels, the protective caps extend along sides of the mandrels to a height below the top surfaces of the mandrels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445.  The examiner can normally be reached on Mon-Fri; 9AM - 6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        May 28, 2021

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894